Citation Nr: 1519694	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-25 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to eligibility for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel






INTRODUCTION

The Veteran served on active duty from July 11, 1994 to July 10, 1997.  He also has a verified period of active duty for training (ACDUTRA) with the Army Reserve from April to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  The RO in Montgomery, Alabama currently has jurisdiction over the Veteran's claim.

The Veteran testified before the undersigned at an August 2014 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.


FINDINGS OF FACT

1.  The Veteran served on active duty from July 11, 1994 to July 10, 1997.

2.  The Veteran enlisted in the Naval Reserve in February 1999.

3.  The Veteran's delimiting period for receiving Chapter 30 education benefits expired on July 11, 2007.

4.  The Veteran's request for Chapter 30 education benefits was received on July 24, 2012, more than one year after the expiration of his 10-year period of eligibility, and he did not submit a timely request to extend the period of eligibility.


CONCLUSION OF LAW

The criteria for eligibility for Chapter 30 education benefits are not met.  38 U.S.C.A. §§ 3011, 3012, 3031 (West 2014); 38 C.F.R. §§ 21.1033, 21.7020(b)(1), 21.7042, 21.7050, 21.7051, 21.7135(s) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case in that the facts are not in dispute.  Rather, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for education benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

An individual may establish eligibility for basic educational assistance under Chapter 30 by satisfying certain service prerequisites.  Under 38 U.S.C.A. 
§ 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), an individual may establish eligibility by showing that he first entered on active duty as a member of the armed forces after June 30, 1985.  The individual also must demonstrate that he served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years.  38 U.S.C.A. 
§ 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2).  

Significantly, the governing legal criteria specify that in order to be eligible to receive educational benefits pursuant to Chapter 30, an individual, after June 30, 1985, must continue on active duty in the Armed Forces for at least three years, unless discharged or released for a qualifying reason (i.e., a service-connected disability, a medical condition which preexisted service, hardship, the convenience of the Government if the individual completed not less than 30 months continuous active duty after that date, involuntarily for the convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct).  38 U.S.C.A. 
§ 3011(a); 38 C.F.R. § 21.7042(a)(5).  

For purposes of Chapter 30 education benefits, the term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  The term "active duty" does not include any period during which an individual served under the provisions of 10 U.S.C. § 511(d) pursuant to an enlistment in the Army National Guard or the Air National Guard, or as a Reserve for service in the Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  38 C.F.R. § 21.7020(b)(1).

An individual may also establish eligibility for basic educational assistance under Chapter 30 based on a combination of service on active duty and service in the Selected Reserve.  This is known as the "2x4" program.  The individual must, after June 30, 1985, either first become a member of the Armed Forces, or first enter on active duty as a member of the Armed Forces.  The individual before completing the service requirements of this paragraph must either complete the requirements of a high school diploma (or an equivalency certificate), or successfully complete (or otherwise receive academic credit for) 12 semester hours (or the equivalent) in a program of education leading to a standard college degree.  The individual must serve at least two years of continuous active duty in the Armed Forces characterized by the Secretary concerned as honorable service.  After completion of active duty service, the individual must serve at least four continuous years of service in the Selected Reserve.  An individual whose release from active duty service occurs after December 17, 1989, must begin this service in the Selected Reserve within one year from the date of his or her release from active duty.  38 U.S.C.A. § 3012; 38 C.F.R. § 21.7042(b).

As applicable to this case, the general rule with regard to Chapter 30 education assistance benefits is that VA will not provide basic educational assistance or supplemental educational assistance to a veteran beyond 10 years from the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031(a);  38 C.F.R. § 21.7050(a).

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty, (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. 
§§ 21.7050(f), (g), 21.7051(a), 21.7135(s).

VA must receive a claim for an extended period of eligibility by the later of the following dates:  (1) one year from the date on which a veteran's original period of eligibility ended, or (2) one year from the date on which a veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c). 

VA may extend for good cause a time limit within which a claimant is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant such an extension only when the following conditions are met: (1) when a claimant requests an extension after expiration of a time limit, he must take the required action concurrently with or before the filing of that request; and (2) the claimant must show good cause as to why he could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 20.1033(e)(1).

In the present case, the Veteran's only verified period of active duty (as that term is defined above with respect to Chapter 30 benefits) was from July 11, 1994 to July 10, 1997.  Ten years from the date of his discharge from active duty was July 11, 2007.  Therefore, the Veteran's delimiting date is July 11, 2007 and he became ineligible for VA educational assistance after that date.

The Veteran's claim for Chapter 30 education benefits was received by the RO on July 24, 2012.  As he was not eligible for VA education benefits after July 11, 2007 and his claim for benefits was received after that date, he is not entitled to Chapter 30 education benefits regardless of whether any other prerequisites for such benefits have been met.  Furthermore, the Veteran has not reported, and the evidence does not otherwise reflect, that he submitted any request to extend his delimiting date beyond July 11, 2007 for any of the reasons previously listed.  

To the extent that the Veteran's July 2012 claim may be considered a request to extend his delimiting date, as explained above his original period of eligibility for Chapter 30 education benefits ended on July 11, 2007.  The Veteran has not reported and there is no evidence of any physical or mental disability that prevented him from beginning or resuming a chosen program of education.  Thus, the latest date on which he could have submitted a request to extend his eligibility for such benefits was July 11, 2008.  See 38 C.F.R. § 21.1033(c).  As the Veteran's claim was not received by the RO until July 24, 2012, it does not qualify as a timely request for an extension within one year of the end of his period of eligibility.  See Id.  

In his July 2012 claim and June 2013 substantive appeal (VA Form 9) and during the August 2014 hearing, the Veteran essentially contended that his delimiting date for Chapter 30 benefits should be extended beyond July 11, 2007 because he served with various reserve components (including the Selected Reserve/Naval Reserve) following his separation from active service in July 1997.
The delimiting date for Chapter 30 education benefits may be set at 10 years from the date on which a veteran meets the requirement for four years of service in the Selected Reserve found in 38 C.F.R. §§ 21.7044(a)(7) and 21.7044(b).  In this case, however, the Veteran's service personnel records indicate that he did not enlist in the Naval Reserve until February 1999.  Even assuming that his Naval Reserve service was with the Selected Reserve, the fact that he did not enlist in the Naval Reserve within one year of his July 1997 separation from active service precludes an extension of his delimiting date beyond July 11, 2007 on the basis of Selected Reserve service.  See 38 U.S.C.A. § 3012; 38 C.F.R. § 21.7042(b).

Although the Veteran was unaware that his reserve service would not delay his delimiting date, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998). Persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App at 265.

The Veteran has offered no further explanation as to why he did not submit a claim for education benefits prior to the delimiting date or a timely request to extend the delimiting date.  Thus, the evidence of record does not demonstrate good cause for why the Veteran failed to file a timely claim for Chapter 30 education benefits or a  request for an extension of his delimiting date.  See 38 C.F.R. § 21.1033(e)(1).  

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The Veteran did not submit a timely claim for VA education benefits prior to his delimiting date of July 11, 2007 or a timely request to extend the delimiting date.  While the Board is sympathetic to his situation, it has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of Chapter 30 education benefits.  38 U.S.C.A. § 7104(a); see Harvey, 6 Vet. App. at 423 (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

Where, as here, the law and not the evidence is dispositive, the Veteran's claim for education benefits under the provisions of Chapter 30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to eligibility for Chapter 30 education benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


